Exhibit 10.1
Gen-Probe Incorporated
Performance Stock Award Grant Notice
(Fourth Amended and Restated 2003 Incentive Award Plan)
Gen-Probe Incorporated (the “Company”), pursuant to Section 9.1 of The Fourth
Amended and Restated 2003 Incentive Award Plan of Gen-Probe Incorporated (the
“Plan”), hereby awards to Holder the right to acquire that number of shares of
Common Stock set forth below pursuant to the attainment of certain Performance
Criteria and the passage of certain service-based vesting conditions specified
in this Grant Notice (the “Award”). This Award is intended to constitute
Performance-Based Compensation, is evidenced by a Performance Stock Award
Agreement (the “Award Agreement”), and is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which is attached hereto and incorporated herein in its entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Award Agreement. In the event of any conflict between the
terms of the Award Agreement, this Grant Notice, and the Plan, the terms of the
Plan shall control.

     
Holder:
  [Insert Name of Executive Officer or Senior Director]
Date of Grant:
  [Insert Applicable Date]
Maximum Number of Shares Subject to Award:
  [Insert maximum Number of Shares Subject to Award]
Payment for Common Stock:
  Holder’s services to the Company or an Affiliate

1. Performance Criteria: Subject to Section 2 below, vesting of the shares of
Common Stock subject to the Award (the “Performance Shares”) shall be contingent
upon the attainment at the end of the [Insert Applicable Year] performance
period, which begins on January 1, [___], and ends on December 31, [___] (the
“[___] Performance Period”), of a combination of [Identify Performance Criteria]
(collectively the “Performance Criteria”). For purposes of this Grant Notice and
the Award Agreement:
     [Define Performance Criteria and Related Calculations]

 



--------------------------------------------------------------------------------



 



Performance Shares shall vest, if at all, according to the levels specified in
the matrix below. For each of the “Maximum Vesting,” “Target Vesting,” and
“Threshold Vesting” vesting levels specified in the matrix below (each such
vesting level, a “Performance Criteria Vesting Level”), Holder may earn up to
the aggregate number of Performance Shares specified by reason of the attainment
of each of the Performance Criteria listed opposite each such Performance
Criteria Vesting Level:

                  [Insert Performance Criteria]   [Insert Performance Criteria]
  [Insert Performance Criteria]
Maximum Share Vesting
  [Insert Performance Level and Number of Shares Awarded]   [Insert Performance
Level and Number of Shares Awarded]   [Insert Performance Level and Number of
Shares Awarded]
 
           
Target Share Vesting
  [Insert Performance Level and Number of Shares Awarded]   [Insert Performance
Level and Number of Shares Awarded]   [Insert Performance Level and Number of
Shares Awarded]
 
           
Threshold Share Vesting
  [Insert Performance Level and Number of Shares Awarded]   [Insert Performance
Level and Number of Shares Awarded]   [Insert Performance Level and Number of
Shares Awarded]

Actual performance levels shall be determined by the Compensation Committee of
the Board of Directors. The extent to which Holder shall earn any Performance
Shares for the attainment of Performance Criteria in between any two Performance
Criteria Vesting Levels listed in the matrix above shall be determined
proportionally on a sliding scale for each such Performance Criteria. Holder
shall not earn any Performance Shares for attainment levels below the Threshold
Vesting level for each such Performance Criteria. Holder shall not under any
circumstances earn any more than the maximum number of Performance Shares
subject to the Award.
For purposes of clarification and by way of example only, if a total of [Insert
Maximum Number] Performance Shares are subject to Holder’s Award and [Include
Hypothetical Example and Resulting Shares Awarded].
2. Vesting Schedule: Any Performance Shares earned by Holder pursuant to
Section 1 of this Grant Notice shall become vested according to the schedule set
forth in the table below; provided, however, that Holder has not had a
Termination of Employment prior to any such vesting date (each such date, a
“Vesting Date”) and provided further that if the Compensation Committee has not
determined actual performance levels against the Performance Criteria by [Insert
Date], the First Vesting Date shall be postponed until the date on which such
determination is made. Any fractional Performance Shares that would otherwise
vest on Vesting Dates prior to the Third Vesting Date shall not vest on such
prior Vesting Dates and shall instead vest in the aggregate on the Third Vesting
Date as a whole Performance Share.

              Vesting Date   [Insert Applicable Date]   [Insert Applicable Date]
  [Insert Applicable Date]
Percentage of Performance Shares Potentially Vesting
  [Insert Applicable Amount]   [Insert Applicable Amount]   [Insert Applicable
Amount]

For purposes of clarification and by way of example only, [Insert Vesting
Example].
Additional Terms/Acknowledgements: Holder acknowledges receipt of, and
understands and agrees to, this Performance Stock Grant Notice, the Award
Agreement, and the Plan. Holder further acknowledges that as of the Date of
Grant, this Performance Stock Grant Notice, the Award Agreement and the Plan set
forth the entire understanding between Holder and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of Awards, if any, previously granted and delivered to Holder under
the Plan.

 



--------------------------------------------------------------------------------



 



                      Gen-Probe Incorporated       Holder    
 
                   
By:
 
 
       
 
   
 
  Signature           Signature      
Title:
          Date:        
 
 
 
         
 
   
Date:
                   
 
 
 
               

Attachments: Award Agreement; The Fourth Amended and Restated 2003 Incentive
Award Plan

 



--------------------------------------------------------------------------------



 



Gen-Probe Incorporated
Fourth Amended and Restated 2003 Incentive Award Plan
Performance Stock Award Agreement
     Pursuant to the Performance Stock Award Grant Notice (the “Grant Notice”)
and this Performance Stock Award Agreement (the “Agreement”), Gen-Probe
Incorporated (the “Company”) has awarded you (“Holder”) the right to acquire the
number of shares of Common Stock from the Company specified in the Grant Notice
attached hereto (the “Award”) in the form of Performance-Based Compensation
pursuant to Section 9.1 of The Fourth Amended and Restated 2003 Incentive Award
Plan of Gen-Probe Incorporated (the “Plan”). The Award is granted in exchange
for past or future services to be rendered by you to the Company or an affiliate
of the Company (an “Affiliate”). In the event additional consideration is
required by law so that the Common Stock acquired under this Agreement is deemed
fully paid and nonassessable, the Board shall determine the amount and character
of such additional consideration to be paid. Capitalized terms not otherwise
defined in this Agreement shall have the meanings set forth in the Plan.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
1. Acquisition of Shares. By signing the Grant Notice, you hereby agree to
acquire from the Company, and the Company hereby agrees to issue to you, the
number of shares of Common Stock specified in your Grant Notice for the
consideration set forth in Section 3 and subject to all of the terms and
conditions of the Award, this Agreement, the Grant Notice, and the Plan.
2. Closing. After attainment, if any, of the relevant Performance Criteria
specified in Section 1 of the Grant Notice, your acquisition of the shares of
Common Stock shall remain subject to the service-based vesting conditions
specified in Section 2 of the Grant Notice and shall be consummated only as
follows:
     (a) You will acquire the shares only after: (i) delivering your Grant
Notice, executed by you in the manner required by the Company, to the Corporate
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, on the date that you have executed the Grant
Notice (or at such other time and place as you and the Company may mutually
agree upon in writing) along with any consideration, other than your past or
future services, required to be delivered by you by law and such additional
documents as the Company may then require; and (ii) the attainment, if any, of
the Performance Criteria specified in Section 1 of the Grant Notice, as
determined by the Committee (such date after the conditions in (i) and (ii) have
been met, the “Closing Date”).
     (b) The Company will direct the transfer agent for the Company to deliver
to the Escrow Agent pursuant to the terms of Section 9 below, the certificate or
certificates evidencing the shares of Common Stock being acquired by you. You
acknowledge and agree that any such shares may be held in book entry form
directly registered with the transfer agent or in such other form as the Company
may determine.
3. Consideration. Unless otherwise required by law, the shares of Common Stock
to be delivered to you on the Closing Date shall be deemed paid, in whole or in
part, in exchange for past and future services to be rendered to the Company or
an Affiliate in the amounts and to the extent required by law.
4. Performance Criteria and Vesting Schedule. The shares will vest, if at all,
pursuant to the Performance Criteria conditions and Vesting Schedule conditions
set forth in Sections 1 and 2 of your Grant Notice, provided that vesting shall
cease upon your Termination of Employment, unless provided otherwise in any
other agreement between you and the Company.
5. Right of Reacquisition. The Company shall, simultaneously with your
Termination of Employment, automatically reacquire for no consideration all of
the Unvested Shares (the “Reacquisition Right”), unless the Company agrees to
waive its Reacquisition Right as to some or all of the Unvested Shares. Any such
waiver shall be exercised by the Company by written notice to you or your
representative (with a copy to the Escrow Agent, as defined below) within ninety
(90) calendar days after your Termination of Employment, and the Escrow Agent
may

1



--------------------------------------------------------------------------------



 



then release to you the number of Unvested Shares not being reacquired by the
Company. If the Company does not waive its Reacquisition Right as to all of the
Unvested Shares, then upon such Termination of Employment, the Escrow Agent
shall transfer to the Company the number of Unvested Shares the Company is
reacquiring. The Reacquisition Right shall expire when all of the shares have
become Vested Shares pursuant to Section 2 of the Grant Notice.
6. Capitalization Changes. The number of shares of Common Stock subject to your
Award and referenced in your Grant Notice may be adjusted from time to time for
changes in capitalization pursuant to Section 12.3 of the Plan.
7. Certain Corporate Transactions. In the event of a transaction described in
Section 12.3 of the Plan, the Reacquisition Right may be assigned by the Company
to the successor of the Company (or such successor’s parent corporation), if
any, in connection with such transaction. To the extent the Reacquisition Right
remains in effect following such transaction, it shall apply to the new capital
stock or other property received in exchange for the Common Stock in
consummation of the transaction, but only to the extent the Common Stock was at
the time covered by such right.
8. Securities Law Compliance. You may not be issued any Common Stock under your
Award unless (i) the shares of Common Stock are then-registered under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
compliance with such laws and regulations.
9. Escrow of Unvested Common Stock. As security for your faithful performance of
the terms of this Agreement and to insure the availability for delivery of your
Common Stock upon execution of the Reacquisition Right provided in Section 5
above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice, in accordance with the following Joint
Escrow Instructions:
     (a) In the event of your Termination of Employment, the Company shall,
pursuant to the Reacquisition Right, automatically reacquire for no
consideration all Unvested Shares, as of the date of such Termination of
Employment, unless the Company elects to waive such right as to some or all of
the Unvested Shares. If the Company (or its assignee) elects to waive the
Reacquisition Right, the Company or its assignee will give you and Escrow Agent
a written notice specifying the number of shares of Common Stock not to be
reacquired. You and the Company hereby irrevocably authorize and direct Escrow
Agent to close the transaction contemplated by such notice as soon as
practicable following the date of Termination of Employment in accordance with
the terms of this Agreement and the notice of waiver, if any.
     (b) Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 20 for providing notice.
     (c) At any closing involving the transfer or delivery of some or all of the
property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any Common Stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares of Common Stock being
transferred, and (iii) to deliver same, together with the certificate, if any,
evidencing the shares of Common Stock to be transferred, to you or the Company,
as applicable.
     (d) You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby irrevocably constitute and appoint Escrow Agent
as your attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

2



--------------------------------------------------------------------------------



 



     (e) This escrow shall terminate upon the expiration or application in full
of the Reacquisition Right, whichever occurs first, and the completion of the
tasks contemplated by these Joint Escrow Instructions.
     (f) If at the time of termination of this escrow, Escrow Agent should have
in its possession any documents, securities, or other property belonging to
Holder, Escrow Agent shall deliver all of same to Holder and shall be discharged
of all further obligations hereunder.
     (g) Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.
     (h) Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
     (i) Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
     (j) Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
     (k) Escrow Agent shall not be liable for the outlawing of any rights under
any statute of limitations with respect to these Joint Escrow Instructions or
any documents deposited with Escrow Agent.
     (l) Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
for the Company as successor Escrow Agent and Holder hereby confirms the
appointment of such successor or successors as Holder’s attorney-in-fact and
agent to the full extent of such successor Escrow Agent’s appointment.
     (m) If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
     (n) It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities,
Escrow Agent is authorized and directed to retain in its possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree, or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but Escrow
Agent shall be under no duty whatsoever to institute or defend any such
proceedings.
     (o) By signing this Agreement below Escrow Agent becomes a party hereto
only for the purpose of said Joint Escrow Instructions in this Section 9; Escrow
Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.

3



--------------------------------------------------------------------------------



 



     (p) Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary to properly advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Company shall be responsible for all fees generated by such legal
counsel in connection with Escrow Agent’s obligations hereunder.
     (q) These Joint Escrow Instructions set forth in this Section 9 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent and
to any and all successor Escrow Agents. It is understood and agreed that the
Company may at any time or from time to time assign its rights under the
Agreement and these Joint Escrow Instructions in whole or in part.
10. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
11. Irrevocable Power of Attorney. You constitute and appoint the Company’s
Secretary as attorney-in-fact and agent to transfer said Common Stock on the
books of the Company with full power of substitution in the premises, and to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.
12. Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares of Common Stock, if any, deposited in the
Joint Escrow after the attainment of the Performance Criteria specified in
Section 1 of the Grant Notice. You shall be deemed to be the holder of the
shares of Common Stock for purposes of receiving any dividends that may be paid
with respect to such shares and for purposes of exercising any voting rights
relating to such shares, even if some or all of the shares are Unvested Shares
by reason of Section 2 of the Grant Notice.
13. Transfer Restrictions. In addition to any other limitation on transfer
created by applicable securities laws, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock while
such shares of Common Stock are Unvested Shares or continue to be held in the
Joint Escrow; provided, however, that an interest in such shares may be
transferred pursuant to a domestic relations order as defined in the Internal
Revenue Code of 1986, as amended (the “Code”), or Title I of the Employee
Retirement Income Security Act of 1974, as amended. After any Common Stock has
been released from the Joint Escrow, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock
except in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock pursuant to this Agreement.
14. Non-transferability of the Award. Your Award (except for Vested Shares
issued pursuant thereto) is not transferable except by will or by the laws of
descent and distribution. In the event of your Termination of Employment prior
to the Closing Date, the closing contemplated in this Agreement shall not occur,
unless provided otherwise in any other agreement between you and the Company.
15. Lock-Up Period. You hereby agree that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under the
Securities Act, you shall not sell or otherwise transfer any shares of Common
Stock or other securities of the Company during such period as may be requested
in writing by the Managing Underwriter and

4



--------------------------------------------------------------------------------



 



agreed to in writing by the Company, which period shall not be longer than
ninety calendar (90) days, following the effective date of the applicable
registration statement of the Company filed under the Securities Act.
16. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, as determined by the Company.
17. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
18. Withholding Obligations. At the time your Award is granted, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
any amounts payable to you, or otherwise agree to make adequate provision in
cash for, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate, if any, which arise in
connection with your Award. In the Company’s sole discretion, the Company may
elect, and you hereby authorize the Company, to satisfy the Company’s
withholding obligation by redeeming Vested Shares in such amounts as the Company
determines are necessary, at Fair Market Value on the date of redemption. Unless
the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
19. Tax Consequences. You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this Award and the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the Fair Market Value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right. You understand that you may elect to be taxed on the
Fair Market Value of the shares at the time the shares are acquired rather than
when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) calendar days after the date you acquire the shares pursuant to your Award.
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You further
acknowledge that you are aware that should you file an election under Section
83(b) of the Code and then subsequently forfeit the shares, you will not be able
to report as a loss the value of any shares forfeited and will not get a refund
of any of the tax paid.
20. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) calendar days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) calendar days’ advance written notice to each of
the other parties hereto:

         
 
  Company:   Gen-Probe Incorporated
 
      Attn: General Counsel
 
      10210 Genetic Center Drive
 
      San Diego, CA 92121-4362
 
       
 
  Holder:   Your address as on file with the Company at the time notice is given

5



--------------------------------------------------------------------------------



 



         
 
  Escrow Agent:   Gen-Probe Incorporated
 
      Attn: Corporate Secretary
 
      10210 Genetic Center Drive
 
      San Diego, CA 92121-4362

21. Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
22. Miscellaneous.
     (a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
     (b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
     (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
     (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     (e) All obligations of the Company under the Plan and this Agreement shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
23. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
24. Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
25. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the State of California without regard
to such State’s conflicts of laws rules.
26. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
27. Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s
Securities Trading Policy.

6



--------------------------------------------------------------------------------



 



*****
     This Performance Stock Award Agreement shall be deemed to be signed by the
Company and the Holder upon the signing by the Holder of the Performance Stock
Award Grant Notice to which it is attached.
     The Escrow Agent hereby acknowledges and accepts its rights and
responsibilities pursuant to Section 9 above.
R. William Bowen
Senior Vice President, General Counsel & Secretary
Solely in the capacity of Escrow Agent

7